September 10, 1951

Hon.,Parker Ellze~        Oninion No. V-1274
Cbunty Attorney -
Jim'Wells   County        Re: Authority of the oom-
Alice, Texas                  missioners' court to
                              finance the construo-
                              tion of a water works
                              tower within the limits
                              of an unincorporated
Dear Sir:                     town.
          Your request for an opinion relates to the
authority of the Commissioners' Court of Jim Wells
County to finance the construction of a water works
tower within the limits of an unincorporated-~town,
for the use of people within its vicinity. We have
been unable to find any statute authorizing a county
commissioners' aourt to finance the construction of
a water works.tower for the purpose of supplying
water to private consumers. Article 2352, V.C.S.,
refers only to water works for *county purposes."
          The decisions of the Texas courts have re-
peatedly held that the oommissipners' court is a court
of limited jurisdiction and has only such powers as
are conferred upon it, either by eppress terms or by
necessarf implication, by the statutes and.Constitu-
tion of this State. Childress County v. State, 127
Tex. 343, 92 S.W. 2d"lOll (1936) Von Rosenberg v.
Lovett 173 S.W. 508 (Tex. Civ. App. 1915, error ref.);
Roper;   Hall, 280 S.W. 289 (Tex. Civ. Abp. 1925); Art.
2351, V.C.S.; 11 Tex. Jur. 632, Counties, Sec. 95.
          Therefore, we agree with you that in the ab-
sence of specific statutory power, the Commissioners'
Court of Jim Wells Count is not authorized to con-
struct a water works tower within an unincorporated
tow for the purposes of supplying water to its resi-
dents.
                     SUMMARY
          Since there is no specific statutory
     authority for such action, the Commissioners1
     Court of Jim Wells County has no pqwer to
     construct a water works tower within an un-
Hon. Parker Ellzey, page 2 (V-1274)



      incorporated town for the purpose of
      supplying water to its residents.

APPROVED:                    Yours very truly,
J. C. Davis, Jr.               PRICE DANIEL
County Affairs Divisiod      Attorney General
Jesse P. Luton, Jr.
Reviewing Assistant
Everett Hutchinson
Executive Assistant
BW:gs:awo




                                       .